606 S.W.2d 643 (1980)
STATE of Missouri, Respondent,
v.
Tommy Bryant KENDRICK, Appellant.
No. 61936.
Supreme Court of Missouri, Division No. II.
October 15, 1980.
Rehearing Denied November 12, 1980.
David Robards, Public Defender, Joplin, for appellant.
John Ashcroft, Atty. Gen., Steven W. Garrett, Asst. Atty. Gen., Jefferson City, for respondent.
*644 ALDEN A. STOCKARD, Commissioner.
Appellant was charged by indictment with four counts of robbery in the first degree by means of a dangerous and deadly weapon, and with four counts of armed criminal action, each based on the use of a dangerous instrument or deadly weapon in the commission of one of the charged robberies. Trial before a jury was had on Count V (armed robbery) and Count VI (armed criminal action), and after a finding of guilty as to each count, appellant was sentenced to imprisonment for thirty years for robbery and to life imprisonment for armed criminal action, the sentences to be served concurrently. Thereafter, appellant entered a plea of guilty to each of the remaining three counts of robbery, and was sentenced to imprisonment for thirty years on each count to be served concurrently. As to the remaining three counts of armed criminal action, appellant waived jury trial, entered into a stipulation of facts pertaining to each, and was found guilty by the trial court and sentenced to concurrent life imprisonment on each count.
The notice of appeal was from the judgment entered on Count V (robbery in the first degree), and on Counts II, IV, VI and VIII (each based on armed criminal action). However, there is no point in appellant's brief pertaining to the judgment entered on Count V, and the appeal as to that count is abandoned. State v. Sykes, 436 S.W.2d 32 (Mo.1969); State v. Reese, 364 Mo. 1221, 274 S.W.2d 304 (banc 1954).
Appellant's challenge to the judgment entered on the counts charging the offense of armed criminal action must be sustained. Sours v. State, 593 S.W.2d 208 (Mo. banc 1980); vacated, Missouri v. Sours, ___ U.S. ___, 100 S. Ct. 2935, 64 L. Ed. 2d 820 (1980); on remand, Sours v. State, 603 S.W.2d 592 (Mo. banc 1980).
The judgment of conviction on Count V for robbery in the first degree is affirmed. The judgment on conviction on Counts II, IV, VI and VIII (each based on armed criminal action) is reversed.
PER CURIAM:
The foregoing opinion by STOCKARD, C., is adopted as the opinion of the Court.
All of the Judges concur.